Name: Commission Regulation (EEC) No 2965/83 of 21 October 1983 suspending for a further period the system of advance payments in respect of agricultural products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 289/36 Official Journal of the European Communities 22. 10 . 83 COMMISSION REGULATION (EEC) No 2965/83 of 21 October 1983 suspending for a further period the system of advance payments in respect of agricultural products Whereas the relevant management committees have not delivered opinions within the time limits set by their chairmen. HAS ADOPTED THIS REGULATION : Article 1 Temporarily, applications for an advance payment pursuant to :  Article 8 of Council Regulation (EEC) No 3089/78 (olive oil),  Article 10 (2) of Council Regulation (EEC) No 1594/83 (colza, rape and sunflower seeds),  Article 2 of Council Regulation (EEC) No 1724/80 (soya beans),  Article 8 of Council Regulation (EEC) No 1853/78 (castor seed),  Article 5 (3) of Council Regulation (EEC) No 2169/81 (cotton), THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession, and in particular Protocol 4 on cotton, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), and in particular Articles 1 1 (8), 20 (3), 27 (5) and 28 (3) thereof, and the corresponding provisions of the other Regulations on the common organization of the markets in agricultural products, Having regard to Council Regulation (EEC) No 2742/75 of 29 October 1975 on production refunds in the cereals and rice sectors (3), as last amended by Regulation (EEC) No 11 27/78 (4), and in particular Article 8 thereof, Having regard to Council Regulation (EEC) No 2169/81 of 27 July 1981 laying down general rules for the system of aid for cotton (*), and in particular Article 11 ( 1 ) thereof, Whereas, under Commission Regulation (EEC) No 2847/83 of 11 October 1983 (6), the granting of advance payments in respect of aids and production refunds is suspended until 23 October 1983 ; Whereas the reasons for adopting that Regulation are still valid ; whereas, accordingly, to avoid the risk of a situation arising in which all the funds available under the Community budget for 1983 have been spent, provision should be made, pursuant to the detailed implementing rules, for not considering, temporarily and for a period not extending beyond 31 December 1983 , applications or advance payments submitted by persons concerned ; Whereas the special situation of operators who, when Regulation (EEC) No 2847/83 entered into force, had not applied for an advance payment but had already exported goods or had carried out operations which qualify for an advance payment in respect of aid should be taken into account ;  Article 10 of Council Regulation (EEC) No 2036/82 (peas and field beans),  Article 7 (2) of Commission Regulation (EEC) No 1726/70 (tobacco),  Article 24 (4) of Commission Regulation (EEC) No 685/69 (milk),  Article 1 (2) of Council Regulation (EEC) No 1356/83 (wine),  Article 9 ( 1 ) of Council Regulation (EEC) No 2179/83 (wine),  Article 7 of Commission Regulation (EEC) No 1729/78 (sugar),  Article 25 of Commission Regulation (EEC) No 2730/79 (export refunds on agricultural products),  Article 13 of Commission Regulation (EEC) No 1528/78 (dried fodder),  Article 2 of Commission Regulation (EEC) No 1570/78 (starch products), shall not be considered. Article 2 1 . By way of derogation from the provisions of Regulation (EEC) No 1570/78 :  the production refunds specified in Articles 1 and 4 of Regulation (EEC) No 2742/75 shall be paid to (') OJ No 172, 30 . 9. 1966, p. 3035/66. (2) OJ No L 162, 12 . 6 . 1982, p. 6. 0 OJ No L 281 , 1 . 11 . 1975, p. 57. (4) OJ No L 142, 30 . 5 . 1978 , p. 24. (5 ) OJ No L 211 , 31 . 7 . 1981 , p. 2 . (6 )) OJ No L 279, 12 . 10 . 1983, p. 23 . 22. 10 . 83 Official Journal of the European Communities No L 289/37  in the case of aid in respect of which the entitle ­ ment to an advance payment existed prior to 12 October 1983 ,  in the case of refunds on exports, the customs formalities for which were completed before 12 October 1983 . the persons entitled to the refund within the meaning of Article 2 of Regulation (EEC) No 1570/78 who provide the competent agency with proof that the basic product was processed and/or used in accordance with the said Articles 1 and 4,  the amount payable shall be that obtaining on the day the basic product was processed. 2. The proof concerning the product's use, as referred to in the first indent of paragraph 1 , shall be that specified in Articles 3 (4) and 6 of Regulation (EEC) No 1570/78 . Article 3 The provisions of Article 1 shall not apply as regards applications for advance payments : Article 4 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply until 31 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1983 . For the Commission Poul DALSAGER Member of the Commission